 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 54Victoria Partners, a Partnership of Mirage Resorts, Inc. and Circus Circus Enterprises, Inc. d/b/a Monte Carlo Resort & Casino and International Union of Operating Engineer, Local 501, AFLŒCIO. Case 28ŒCAŒ13975 October 30, 1998 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On September 19, 1997, Administrative Law Judge Michael D. Stevenson issued the attached decision. The Respondent filed exceptions, a supporting brief, and a reply brief.  The General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order, as modified.2 In adopting the judge™s conclusion that the Respondent violated Section 8(a)(3) and (1) of the Act by issuing final disciplinary notices to employees Council and Brickey, we find it unnecessary to rely on the judge™s ﬁfruit of the poisonous treeﬂ analysis.  It is undisputed that the Respondent™s stated reason for issuing discipli-nary notices was Council™s and Brickey™s violation of the Respondent™s employee handbook rules prohibiting ﬁun-authorized posting, distribution, sale or circulation of written material in working areas [or] unauthorized sale of anything while on the premisesﬂ (rule 21) and ﬁsolicit-ing, procuring or engaging in any immoral acts on the premisesﬂ (rule 24). However, neither Brickey nor Coun-cil posted distributed, sold, or circulated any material,  nor did they engage in solicitation even arguably within the meaning of rule 24.  Moreover, as to employee Brickey, there is no evidence in the record that his con-duct involved any solicitation at all.  Rather, the em-ployee statements in the record on which the Respondent  claimed it relied in disciplining Brickey indicate that he merely listened as another employee solicited him.  Un-der these circumstances, we conclude that the issuance of final disciplinary notices to Council and Brickey for vio-lation of these rules was baseless and clearly pretextual.  See Shattuck Denn Mining v. NLRB, 362 F.2d 466 (9th Cir. 1966). Thus, we agree with the judge that the disci-pline of these employees violates Section 8(a)(3) and (1).                                                            1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all of the relevant evidence convinces us that they are incorrect.  Standard Drywall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. In adopting the judge™s findings that Paul Leysen and Vincent Pan-gallo are not statutory supervisors, we do not rely on the judge™s com-ments, in Secs. III(B)(3)(a) and III(C)(2), respectively, concerning the prevalence of resume inflation and employee independence from close supervision as a treasured feature of the graveyard shift.  In adopting the judge™s finding in Sec. III(C)(2) of his decision that Leysen and Pangallo did not have the authority to effectively transfer employees, we also do not rely on his finding that the transfers referenced by the Respondent did not involve employee discipline.  Further, we do not rely on the judge™s finding in Sec. III(B)(3)(a) that, because Leysen™s position description was never shown to him, it is of little value in establishing supervisory status.  Concerning Leysen™s comment to employee Suvoski to the effect that Suvoski should disregard instruc-tions from the deputy chief and chief  engineers, discussed in Sec. III(C)(2) of the judge™s decision, we rely solely on the judge™s finding that this comment is not evidence of  supervisory status.  Last, we adopt the judge™s findings that Leysen and Pangallo are not supervisors even accepting the Respondent™s representations in its exceptions concerning the percentages of time they spend ﬁworking with the tools.ﬂ In adopting  the judge™s findings that Leysen and Pangallo are not supervisors within the meaning of the Act, Member Brame does not rely on the judge™s statement that supervisory status must not be con-strued too broadly because the employee who is deemed a supervisor is denied the Act™s protection, or upon the citation to Chevron Shipping Co., 317 NLRB 379, 380Œ381 (1995) 2 We have modified the Order and issued a new notice to more closely reflect the violations found. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Victoria Partners, a Partner-ship of Mirage Resorts, Inc., and Circus Circus Enter-prises d/b/a Monte Carlo Resort and Casino, Las Vegas, Nevada, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. 1. Substitute the following for paragraph 1(c): ﬁ(c) Discriminatorily issuing written warnings to em-ployees for violation of employee handbook rules.ﬂ 2. Add the following as paragraph 1(d) and renumber accordingly: ﬁ(d) Creating an impression among employees that their union activities were under surveillance.ﬂ 3. Substitute the attached notice for that of the admin-istrative law judge.  APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  Section 7 of the Act gives employees these rights.  To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  327 NLRB No. 19  VICTORIA PARTNERS 55WE WILL NOT discharge employees because they 
engaged in protected concerted activity or union activity. 
WE WILL NOT unlawfully interrogate our employees. 
WE WILL NOT create an impression among our em-
ployees that their union activities are under surveillance. 
WE WILL NOT discriminatorily issue disciplinary no-
tices to employees for violation of employee handbook 
rules. WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce any 
of our employees in the ex-
ercise of any of the above rights which are protected un-
der the National Labor Relations Act. 
WE WILL, within 14 days from the date of the 
Board™s Order, offer Paul Leysen and Vincent Pangallo 
full reinstatement to their former jobs or, if those jobs no 

longer exist, to substantially equivalent positions, with-
out prejudice to their seniority or any other rights or 
privileges previously enjoyed. 
WE WILL make Leysen and Pangallo whole for any 
loss of earnings and other benefits resulting from their 
discharges, less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the 
Board™s Order, remove from our files any reference to 

the discharges of Leysen and Pangallo, and any written 

disciplinary notices issued to
 Gary Brickey and to Jerry 
Council, and WE WILL, within
 3 days thereafter, notify 
each of them in writing that th
is has been done and that 
the discharges will not be used against them in any way.  
 VICTORIA PARTNERS, A PARTNERSHIP OF 
MIRAGE RESORTS, INC. AND CIRCUS CIRCUS 
ENTERPRISES, INC. D/B/A MONTE CARLO 
RESORT & CASINO 
 Nathan W. Albright and David Lujan, Esqs., of for the General Counsel. Harriet Lipkin 
and Celeste M. Wasielewski, Esqs. (Pantaleo, 
Lipkin & Moss, P.C.), 
of Washington, D.C., for the Re-
spondent. Lewis N. Levy, Esq. (Levy, Goldman & Levy), 
of Los Angeles, California, for the Charging Party.
 DECISION1 STATEMENT OF THE CASE
2 MICHAEL D. STEVENSON, Administrative Law Judge.  
This case was tried before me 
at Las Vegas, Nevada, on March 
10, 11 and 12, 1997,3 pursuant to a complaint issued by the 
Regional Director for the Nation
al Labor Relations Board for Region 28 on December 20, and which is based on charges 
                                                          
 1 In a motion to postpone hearing (G.C. Exh. 1(q)), filed on or about 
January 6, 1997, Respondent averred that Respondent™s proper name 
was Victoria Partners, a partnershi
p of Gold Strike L.V., a Nevada 
general partnership, a M.R.G.S. Corp., d/b/a Monte Carlo Resort & 
Casino.  Because no motion to correct the case name was ever made 
and because even Respondent™s posthearing brief contains the original 
case name, I will make no changes. 
2 Without objection, Respondent™s mo
tion to correct transcript, dated 
May 9, 1997, is granted. 
3 All dates herein refer to 
1996 unless otherwise indicated. 
filed by International Union of Operating Engineers, Local 501, 
AFLŒCIO (the Union) on October 29 (original), and December 
16 (amended).  The complaint alleges that Victoria Partners, a 
Partnership of Mirage
 Resorts, Inc. and Circus Circus Enter-
prises, Inc. d/b/a Monte Carlo Resort & Casino (Respondent) 
has engaged in certain violations
 of Section 8(a)(1) and (3) of 
the National Labor Relations Act (the Act). 
Issues 
I. Whether for all times materi
al to this case, Respondent 
proved that alleged discriminat
ees, Paul Leysen and Frank Pan-
gallo, were statutory supervisors pursuant to Section 2(11) of 

the Act. 
II. Whether Respondent, ac
ting through Jacqueline 
DeRoode, unlawfully interrogate
d employees about their own 
and other employees™ union membership, activities, and sympa-

thies and unlawfully created th
e impression among its employ-
ees that their union activities 
were under surveillance by Re-
spondent. III. Whether Respondent unlawfu
lly issued final warning 
disciplinary notices to two of 
its employees for alleged viola-
tions of two employee handbook rules purporting to regulate 

distribution and solicitation. 
All parties were given full opport
unity to participate, to in-
troduce relevant evidence, to 
examine and cross-examine wit-
nesses, to argue orally, and to f
ile briefs.  Briefs, which have 
been carefully considered, were filed on behalf of the General 

Counsel and Respondent. 
On the entire record of the case, and from my observation of 
the witnesses and their demeanor, I make the following 
FINDINGS OF FACT 
I. RESPONDENT™S BUSINESS 
Respondent admits that it is a 
partnership of Gold Strike 
L.V., a Nevada general partne
rship and MRGS Corp., d/b/a 
Monte Carlo Resort and that Res
pondent is wholly owned by or 
are subsidaries of Circus Circus
 Enterprises, Inc., and Mirage Resorts, Inc., which operates a 
hotel and casino and maintains 
an office and place of business located in Las Vegas, Nevada.  
Respondent further admits that 
based on a projection of its 
operations since on or about June
 21, at which time Respondent 

commenced operations, Respondent in the course and conduct 
of its business operations described above, will annually derive 
gross revenues therefrom in excess of $500,000.  Respondent 
further admits that based on a pr
ojection of its operations since 
on or about June 21, Respondent in the course and conduct of 
its business operations described above, will annually purchase 
and receive in interstate commerce at Respondent™s facility, 
products, goods and materials valued in excess of $50,000 di-
rectly from points outside the St
ate of Nevada.  Accordingly, 
Respondent admits, and I find, that
 it is an employer engaged in 
commerce and in a business affecting commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
II. THE LABOR ORGANIZATION INVOLVED 
Respondent admits, and I find, that International Union of 
Operating Engineers, Local 501, AFLŒCIO is a labor organiza-

tion within the meaning of Section 2(5) of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 56III. THE ALLEGED UNFAIR LABOR PRACTICES 
A. Overview 
1. The General Counsel™s 
amendments to complaint 
On the first day of hearing, the General Counsel moved to 
amend the complaint in certain respects.  The ﬁhousekeepingﬂ 
matters were allowed, without objection.  However, the General 
Counsel moved to add one substantive allegation, represented 
by issue III, above (G.C. Exh. 
3).  For various reasons, Respon-
dent did object to this amendment, including lack of time to 
investigate the new allegation.  To prove a prima facie case on 
both the original and amended allegation, the General Counsel 
offered only documents.  In the latter instance, the General 
Counsel represented that the documents on which he relies 
were documents furnished by Re
spondent shortly before hear-
ing began, pursuant to the General Counsel™s subpoena duces 

tecum.  In any event, to resolve the problem of Respondent™s 
lack of time to prepare for the new allegation, I held the record 
open for 30 days after both sides rested on the original com-
plaint allegations.  On Marc
h 18, 1997, Respondent submitted 
an amended answer.  Thereafter, I was notified by Respondent 

on or about April 4, 1997, by c
onference telephone call, that 
Respondent would not offer additional evidence with respect to 
the new allegation.  By Order 
of April 14, 1997, I closed the record and set a briefing schedule. 
I now mark the amended answer, and the Order of April 14, 
1997, as General Counsel Exhibits
 1(l) and 1(m), respectively, 
and admit them into evidence. 
2. Stipulation 
All or most of this case is 
dependent on whether the two al-leged discriminatees were, for all times material to the case, 
statutory supervisors.  In 
a rare but no less welcome time-
saving procedure, the parties have agreed on a written pre-
hearing stipulation which reads as follows: 
 Re:  Monte Carlo Resort & Casino 
Case 28ŒCAŒ13975 
STIPULATION 
The parties stipulate as follows: 
(1) At all relevant times, only Lee Fofi and Gary Hughes 
has authority to authorize and enter into Respondent™s 
timeclocks, to authorize overtime or schedule 
changes allowing for payment of wages to any em-
ployee employed in Respondent™s Engineering de-
partment. (2) Respondent Respondent stip
ulates that Paul Leysen 
and Frank Pangallo were discharged because of the 
conduct as set forth in paragraphs 5(e) and 5(h) (re-
numbered as 5(I) if amendmen
t to the complaint is al-
lowed) of the outstanding complaint.  The parties 
stipulate that if Paul Leysen and Frank Pangello are 
found to be supervisors within the meaning of Sec-
tion 2(11) of the Act, Respondent did not violate 
8(a)(1) and (3) of the Act as set forth in the out-
standing complaint.  The part
ies further stipulate that 
if Paul Leysen and Frank Pangallo are not found to be 
supervisors within the meaning of Section 2(11) of 
the Act, Respondent indepe
ndently violated Section 
8(a)(1) of the Act as set forth in paragraph 6 and 8 of 
the oustanding complaint and violated Section 8(a)(1) 

and (3) of the Act, as set forth in the outstanding 
complaint, by the discharges of Paul Leysen and 
Frank Pangello.  Dated:  3/10/97  By:  
/s/ Nathan W. Albright 
   Nathan W. Albright, counsel for 
   the General Counsel. 
Dated:  3/10/97  By:  /s/ Harriet Lipkin 
   Harriet Lipkin, counsel for the 
   Respondent. 
Dated:  3/10/97  By:  /s/ Lewis Levy 
   Lewis Levy, counsel for the  
   Charging Party. 
 [G.C. Exh. 2.]
4 B. Facts 
1. Respondent™s property 
On or about June 21, Respondent opened for business.  Lo-
cated on a prime 54-acre site, the hotel/casino contains some of 

the best of what Las Vegas has to offer: a 120,000 square foot 
casino with 95 table games, 2800 
slot machines, separate areas 
for poker, keno, bingo, and a sports book.  If the players ever 
tire, they may retire to one of over 3000 hotel rooms to rest.  If 
they are hungry, Respondent offers a choice among four public 
restaurants and one for its employee
s.  If they thirst, there are 
two main bars and one service ba
r at the ready.  Each hotel 
room contains at least one priv
ate bath and the property main-
tains numerous public bathrooms for the convenience of its 

guests.  Several swimming pools are located around the prop-
erty. 
Insuring the comfort of Respondent™s guests is a job pe-
formed by the equipment in the central plant, and the engineers 
who work there or in related behind the scene jobs.  To keep 
guests warm in winter and cool in the summer, the central plant 
contains four 300-hp. boile
rs and 21 pumps moving water 
around the property; five 1000-ton chillers and five 1500-ton 
cooling towers on the roof.
5  Numerous elevators serve the 
public going to and coming from their rooms in the tower areas.  
The area of the central plan
t is about 4000 square feet. 
Notwithstanding the fact that all the equipment is new, 
power outages occur, water lin
es break, elevators go out of 
service, cooling towers need to be lengthened, locks malfunc-

tion, its too hot or too cool.  
These are only a sampling of what 
can and has gone wrong at Res
pondent™s new hotel/casino.  
Keeping the property in full operation when things go wrong is 
the responsibility of its engine
ering staff upon which this case 
focuses.  I should also add that the staff maintains a complex 
fire prevention and firefightin
g program which thus far has 
worked well in preventing fires.  Finally the staff performs a 
number of regular maintenance 
chores in and around the prop-
erty, so that all or most equipment works as expected. 
2. Respondent™s engineering staff 
Respondent™s chief engineer is August (Lee) Fofi, who was a 
witness both for Respondent and for the General Counsel.  
Hired as of June 4, 1995, Fofi worked at Respondent™s project 
as it was being constructed.  Hi
s expertise was useful from both 
a technical and personnel point of view.  That is, Fofi had years 
                                                          
 4 Par. 6 of the complaint referred to
 in the stipulation alleges viola-
tions of the Act represented by issue II, above. 
5 Respondent presented a video ta
pe (R. Exh. 24) showing many 
nonpublic areas of Respondent in the central plant, such as an office, 
many of the major pieces of equipment and other relevant details. 
 VICTORIA PARTNERS 57of experience working at various properties in and around Las 
Vegas.  His last job before Respondent was at the MGM Grand 
Hotel/Casino where he was an engineer on the graveyard shift 
and for 2 days of the week, he worked as a replacement shift 
supervisor.  Fofi™s technical and professional experience gar-
nered over the years was useful in planning and building Re-

spondent to be as efficient as possible.  But Fofi had another 
job as well: to recruit a staff of
 subordinate engineers, experi-
enced and capable like Fofi hims
elf.  Fofi hired his deputy, a 
man named Gary Hughes, who did not
 testify, as assistant chief 
engineer.  (All agree that for all times material to the case Fofi 
and Hughes were statutory 
supervisors.  Tr. 597.) 
Both Fofi and Hughes had position descriptions.  The former 
read as follows: 
 Lee Fofi 
MONTE CARLO LAS VEGAS JOB DESCRIPTION 
JOB TITLE:  CHIEF ENGI
NEER POSITION CODE: 
 ENG023 MINIMUM AGE 
REQUIREMENT: 
21 YEARS OF AGE 
DEPARTMENT:     ENGINEERING 
REPORTS TO:     GENERAL MANAGER 
SUPERVISES:     ENGINEERING STAFF 
 GENERAL SUMMARY OF DUTIES
:  The Chief Engineer 
is in charge of the overall operation of the Engineering De-
partment on a twenty-four (24) hour basis.  He is responsible 
for planning, directing and controlling the department. 
 TYPICAL PHYSICAL/MENTAL DEMANDS:  Communi-
cate directly, telephon
ically, electronically and by transcrip-
tion with guests, general public, management and staff in 

English.  Work accurately with intermediate math skills; able 
to utilize a calculator; requir
es normal vision range and ab-
sence of color blindness; requires
 the ability to distinguish let-
ters and symbols.  Understand and comply with Policies and 
Procedures, Job Description, daily memorandums, chemical 
labels and other instructions. 
 TYPICAL WORKING CONDITIONS: 
 Be mobile in all ar-
eas of hotel and surrounding property; extensive contact with 
departments and staff.  Able to tolerate varying conditions of 
noise level, temperature, illumination and air quality. 
 EXAMPLE OF DUTIES (includes but is not limited to the 
following): 
1. Plan, organize and schedule all Engineering activi-
ties. 2. Determine personnel requirements for Engineering 
Department. 3. Prepare Monthly, Quarte
rly and Annual Forecast for 
Engineering Department. 
4. Establish and maintain sufficient materials and parts 
to keep the Hotel/Casino in
 peak operating condition. 
5. Establish and maintain files for the department. 
6. Establish and maintain an inventory of carpet used 
throughout the Hotel/Casino.  Determine and schedule ma-
jor replacements. 
7. Establish and maintain a safe working environment 
for employees. 
8. Research, schedule and oversee all structural, me-
chanical and electrical additions or changes throughout 
Hotel/Casino. 
 PERFORMANCE REQUIREMENTS: 
 Knowledge, Skills & Abilities:  Pleasant personality, team 
oriented and enjoys working with and serving people.  Skill in 
establishing and maintaining effective working relationships 
with staff.  Working knowledg
e of plumbing, electrical and 
mechanical equipment.  Ability to perform intermediate math. 
 Education:  Minimum high school education or equivalent; 

college preferred with background in business administra-
tion/management. 
 Experience: 
 1. Three (3) to five (5) years experience management 
experience of a large property. 
2. Three (3) to five (5) years experience in a supervi-
sory capacity. 
3.Three (3) to five (5) years as an engineer. 
 Certicate/License:  Non-Ga
ming LVMPD Sheriff™s Card. 
 ALTERNATIVE TO MINIMUM QUALIFICATIONS:  
NONE [G.C. Exh. 20.] 
The latter reads as follows: 
Gary Hughes 
JOB DESCRIPTION 
JOB TITLE:  Assistant Chief Engineer 
DEPARTMENT:  Engineering 
REPORTS TO:  Chief Engineer 
EFFECTIVE DATE:  June 21, 1996 
 JOB SUMMARY:  It is the responsibility of the A
ssistant Chief Engineer to assist 
in managing and directing the Engineering Department/-
Maintenance operation on a 24-h
our basis and to assure all 
functions are performed in accordance with departmental and 
Monte Carlo Resort and Casino 
policies and practices.  Re-
sponsible for ensuring the completion of the daily assignment 

log.  Supervises subordinate personnel in the maintenance, re-
pair and modification of facilities and equipment within prop-
erty.  Duties are performed within the framework and intent 
of the Monte Carlo. 
 ESSENTIAL FUNCTIONS: 
 1. Responsible of assisting 
the Chief Engineer in di-
recting and managing the Engineering Department on a 
24-hour basis, ensuring all 
activities and job duties per-
formed according to department and Monte Carlo policies 
and procedures. 2. Reviews, plans and coordinates all job assignments, 
setting priorities, making cost
-effective assignment deci-
sions and ensures the quality of work and completion of 
projects in a timely manner. 
3. Prepares complete annual preventative maintenance 
schedules to ensure and effective efficient approach to all 
sytems and equipment maintenance. 
4. Conducts employees briefings prior to the start of 
and end of a shift for the purpose of making job assign-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 58ments and discusses any probl
ems or concerns.  Conducts 
periodic meetings to
 review and discuss policies and pro-
cedures, address problems and concerns, and sense of 
teamwork and ownership of department responsibilities. 
5. Responsible for the empl
oyees department orienta-
tion on departmental policies 
procedures and funcational 
job duties.  Ensures employees
 become thoroughly familar 
with the facility, receive co
mprehensive training and have 
complete understanding of the job and its standards. 
6. Responsible for ongoing training of existing em-
ployees as necessary to ensure department standards are 
met.  Cross training as necessary for efficiency and effec-
tiveness of department and e
xpands employees™ expertise 
to other functional areas within department. 
7. Ensures adequate staffing for engineering duties and 
project completion thru accurate manpower planning and 
projection of required 
equipment and supplies. 
8. Assists the Chief Engineer in determining the feasi-
bility and expense of various projects through the prepara-
tion of data on material cost and man hour requirements.  
Make recommendations for 
cost savings measures. 
 ADDITIONAL RESPONSIBILITIES:  1. Assists the Chief Engineer in the preparation and 
maintenance of the annual budget. 
2. Interviews, screens and hi
res the most qualified in-
dividuals to work in engineering.  Initiates recommenda-
tions for change in classifi
cation, salary action, promo-
tions, transfers, terminations. 
3. Keep the Chief Engineer and lead watch informed 
on all pertinent information and reports all significant ir-

regularities or problems as they occur. 
4. Performs a variety of ot
her managerial/supervisory 
duties as required. 
 REQUIREMENTS: 
 Physical 
Must possess the ability to: 
1. Access all areas of the facility and travel off prop-
erty when representing the company. 
2. Access hard-to-reach and potentially dangerous ar-
eas and work in areas from crawl space and the roof of the 
facility.  Job assignments ma
y require working with haz-
ardous equipment chemicals. 
3. Effectively listen and 
verbally communicate tele-
phonically and in person with
 management, employees 
and outside contacts.  Ability to read and evaluate reports, 
correspondence statistical reports. 
4. Ability to make decisions and work independently 
and the physical and mental 
stamina work under pressure when dealing with multiple work assignments and meeting 

deadlines. Non-physical 
Must possess: 
1. Extensive knowledge of 
the Monte Carlo facilities 
and equipment, specific management experience in engi-
neering and the successful application these concepts in a 
hotel/casino environment. 
2. The perception and awareness of the company™s fa-
cilities/maintenance policy and goals to assist in formulat-
ing and implementing of an effective maintenance strategy 
for the hotel. 3. Excellent oral and strong written communication 
skills to effectively manage the department. 
 EDUCATION/EXPERIENCE: 
Must possess: 
1. Education level usually a
ssociated with the attain-
ment of a Degree in Business and certification from a 

trade school or equivalent work experience. 
2. Experience in working in a management or supervi-
sory level position with strong knowledge of engineering 
principles and theories, specifically in hotel/casino opera-
tions. Certificate/License 
1. Employment eligibility for the United States. 
2. Valid non-gaming Sheriff™s card. 
[G.C. Exh. 21.] 
To reduce the risk of hiring incompetent employees, Fofi 
concentrated his search for em
ployees on those people he had 
worked with at the MGM Grand.  From this source, Fofi re-

cruited Paul Leysen, an alleged 
discriminatee, Rene Alvarez, a 
rebuttal witness for the Genera
l Counsel and current Respon-dent employee and Curt Beasley, also a rebuttal witness for 
General Counsel and former Respondent employee.  For sev-
eral weeks prior to the actual date of hire of these MGM Grand 
employees, Fofi hosted weekly breakfast meetings at a local 
restaurant in order to keep prospective employees updated on 
important information, such as the progress of construction and 
the dates the jobs would become 
available.  Fofi did not limit 
his recruiting to the MGM Grand.  Years before he worked 

there, he worked at another 
Las Vegas property called the 
Alexis Park.  The chief engineer there was Frank Pangallo who, 
while working at a different job in November, 1995, happened 
to meet Fofi, strictly by chance.  Pangello was dissatified with 
his current position and Fofi was looking for Respondent engi-neers who did good work.  Fofi
 remebered Pangallo and after 
both men recalled some old times, Pangello was eventually 
hired for the graveyard shift.  Both Leysen and Pangallo began 
work on March 18.  About four 
other engineers including Alva-
rez, started on the same day in 
the first engineering department 
hiring after Hughes.  To establish seniority among the six engi-
neers, Fofi instructed his secretary to draw names out of a hat. 
(To minimze later disputes, the entire procedure was video-
taped.) 
Approximately 45Œ46 engineers we
re eventually hired by 
Fofi by the time Respondent opened to the public.  Counting 

auxiliary staff such as secretarie
s, dispatchers, and others, about 
76 employees were employed in
 the engineering department 
under Fofi and Hughes.  This figure includes people employed 
on the day, swing and graveyard shifts.  Respondent offered 
three organizational charts into 
evidence for these shifts:  For 
the day shift, the ﬁLead Central Plantﬂ job, a title General 

Counsel urges was held by Leysen, is listed on a line equivalent 
in authority to ﬁPainter,ﬂ ﬁCarpenter,ﬂ ﬁLead Electrician,ﬂ and 
other classifications (R. Exh. 20).  For the swing shift, ﬁSwing 
Supervisorﬂ is listed above ﬁLocksmith,ﬂ ﬁEngineersﬂ and other 

classifications (R. Exh. 21).  For 
the graveyard shift, the ﬁGrave 
Supervisor,ﬂ a title Respondent urges was held by Pangallo, is 
listed above ﬁPlumber,ﬂ ﬁMaintenance Engineerﬂ and other 
classifications (R. Exh. 22). 
 VICTORIA PARTNERS 593. Duties and responsibilites of alleged discriminatees 
a. Paul Leysen 
Leysen was hired on March 18 
and terminated on October 
10.  In reviewing the facts and circumstances surrounding Ley-
sen™s status, I begin by finding 
in general, Leysen was not a 
highly credible witness.  Time after time, he was impeached by 
Respondent™s counsel.  Here are 
a few examples:  Leysen could 
not recall ever telling anybody he was the central plant manager 

(Tr. p. 49).  However, in an 
application for employment after 
his termination from Respondent, 
Leysen described his job at 
Respondent as ﬁPlant Managerﬂ (R
. Exh. 1).  In another appli-
cation for employment, Leysen de
scribed his job at Respondent 
as ﬁEngineer CP Managerﬂ (R. Exh. 25, p. 2).  In the former 
application, Leysen wrote as a reason fo
r leaving Respondent, 
ﬁJob benefits promised, not delivered after start-up.ﬂ  In addi-
tion, Leysen denied ever co
mmending Respondent engineering 
employees for work performed (Tr.
 100).  However, in an entry 
in the central plant logbook.6 Leysen did just that (R. Exh. 14).  
Contrary to his testimony at he
aring that he did not supervise other employees, Leysen caused to be prepared a resume and 
submitted it with an application for employment to a prospec-
tive employer stating that at Re
spondent, Leysen directed five 
coworkers during the day shift (R. Exh. 25).  Also, Leysen gave 
certain testimony at hearing at variance with statements con-
tained in his affidavit to the Board (Tr. 514Œ521). 
Respondent contends in its brie
f (Br. 52), that the impeach-
ment contained in Leysen™s employment application are also 
admissions (FRE 801(d)(2)(A)) and should be considered as 
substantive evidence.
7  Neither Leysen nor Pangello are Charg-
ing Parties, so it is not at all 
certain, they are properly ﬁparty-
opponentsﬂ for purposes of applying FRE 801(d)(2)(A) to the 
statements at issue.  This que
stion need not be decided, how-
ever.  I will assume arguendo that the statements of Leysen 
(and similar statements by Pangallo) are admissions against 
interest.  I assign little weight to the alleged admissions, how-
ever, because regretably, in today™s culture, the concept of ﬁre-
sume inflationﬂ appears to have taken hold.  Without condoning 
the practice, I find that Leysen™s decision to ﬁbeef upﬂ his re-
sume is not very probative of the pending issues and that this 
case will rise or fall on other evidence to show whether or not 
he is a supervisor.  On the othe
r hand, I find that Leysen™s tes-
timony must be carefully scrutinzed in light of the impeach-
ment. 
At the end of the hearing, Respondent produced a job de-
scription for ﬁCentral Plant Lead,ﬂ which reads as follows: 
 Paul Leysen 
JOB DESCRIPTION 
 JOB TITLE:  Central Plant Lead 
DEPARTMENT: Facilities 
REPORTS TO: Director of Facilities 
 JOB SUMMARY:                                                           
 6 The central plant logbook is a solid binder type book kept in the 
central plant office.  The pages 
were numbered consecutively, any 
engineering employee could wrote in it 
and all or most at one time or 
another apparently did.  The book wa
s used primarily to record signifi-
cant events on a shift, to communi
cate with employees of different 
shifts and for other miscellaneous purposes. 
7 An admission against interest may be
 used as evidence as well as to 
impeach.  
Pratt & Whitney Aircraft
, 310 NLRB 1626 (1993). 
Supervises and schedules personnel, and oversees and 
inspects the quality of work assignments ensuring that all 

work is completed.  Responsible for the maintenance and 
operation of the chillers, hot water boilers, pumps, air 
compressors, cooling towers, ge
nerators, and other related 
equipment in the Central Plant.  Serves as a working su-

pervisor.  ESSENTIAL FUNCTIONS: 
1. Supervises and schedules
 personnel with the Facili-
ties Manager™s approval. 
2. Oversees and inspects the quality of all completed 
assignments. 
3. Ensures that all assigne
d and dispatched work is 
completed efficiently and accurately. 
4. Responsible for the maintenance and operations of 
the chillers, hot water boilers, pumps, & compressors, 
cooling towers, generators, an
d other related equipment in 
the Central Plant. 
5. Reports on a daily log 
all operational conditions 
within the Central Plant. 
6. Serves as a working supervisor. 
 ADDITIONAL RESPONSIBILITIES: 1. Advices the Director of Facilities of any unusual 
conditions within the Central Plant. 
2. Requisitions all materials needed to maintain the 
Central Plant. 
3. Performs other related duties as requested. 
 REQUIREMENTS: 
Physical 
Must possess the ability to: 
1. Access all areas of the facility, including hard-to-
reach and potentially dangerous areas and work in areas 

from crawl spaces to the roof of the facility.  Job assign-
ments may require working with hazardous equipment and 
chemicals. 
2. Work from a standing position and/or walking mo-
tion for extended periods of time. 
3. Climb ladders onto raised areas. 
4. Work from a crouching and/or stooping position for 
extended periods of time. 
5. Tolerate working both extreme heat and extreme 
cold for extended periods of time. 
6. Wear a tool belt. 
7. No restrictions on lifting or bending. 
 Non-Physical 
Must possess: 
1. Extensive knowledge of repair and preventative 
maintenance of the cent
ral plant equipment. 
2. The perception and awareness of the Company™s fa-
cilities/maintenance polices and goals. 
3. Adequate verbal and written communication skills 
to understand and converse with supervisor and co-
workers regarding job duties. 
 Education/Experience 
Must possess: 
1. High school education or equivalent. 
2. Five years experience working in a Central Plant, 
preferably in a hotel or industrial complex. 
 Certificate/License 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 601. Employment eligibility for the United States. 
2. Valid non-gaming Sheriff card. 
[R. Exh. 26.] 
According to Fofi, he obtained a position description for cen-
tral plant manager from the MGM 
Grand, and adopted it for his 
needs at Respondent.  Leysen denied ever seeing the document 
and Fofi was not certain that he ever showed it to Leysen.  I 
find that it was never shown to Leysen and is of little probative 
value in establishing the supe
rvisory status of Leysen.
8 I will revisit the subject of Le
ysen™s duties in the Analysis 
and Conclusions section of this decision.  But for now, I find 
that when hired, Leysen had about 30 years of experience as a 
maintenance engineer and that 
his job at Respondent on the day 
shift, was to work with the tools about 50 percent of his work 
time, both installing new equipment like compressors, and per-
forming repairs and maintenance,
 instructing less experienced 
engineers on performing the same tasks, occasionally reviewing 
the work of others, consulting on complicated engineering 
problems, and other related jobs. 
 b. Vince Pangello 
 Pangallo was hired on March 18 as a graveyard lead watch 
and terminated on July 9.  Hi
s position description, like Ley-
sen™s, was never shown to him.  It reads as follows: 
 JOB TITLE:  Watch Lead 
DEPARTMENT: Facilities 
REPORTS TO: Facilities Facilitator 
 JOB SUMMARY Serves as shift supervisor during the absence of the Facilities 

Manager or the Facilities Facilitator, supervising employees 
in the Facilities Department, ensuring all work scheduled is 
assigned and completed. 
 ESSENTIAL FUNCTIONS 
1. Serves as shift supervisor during the absence of the Facilities Manager or the Facilities Facilitator. 
2. Oversees and inspects the completion of all work 
performed by subordinates. 
3. Serves as a working maintenance technician and 
performs all of the duties of a maintenance technician. 
4. Keeps the Central Plant and Facilities Management 
Center advised of any unusual conditions which might af-
fect the operation of the equipment. 
5. Reports on a daily log 
all operational conditions on 
his shift. 
 ADDITIONAL RESPONSIBILITIES: 1. Keeps the facilitators advised of all unusual condi-
tions within the facilities. 
2. Responds to all facility 
emergencies and coordinates 
containment and repairs. 
3. Preforms other related duties as requested. 
 REQUIREMENTS: 
Physical 
Must possess the ability to: 
                                                          
 8 Apparently the parties do not disagree since the position descrip-
tions were not produced for the reco
rd until I requested them (Tr. 404).  
Furthermore, job descriptions do not
 necessarily vest employees with 
supervisory powers.  
NLRB v. Security Guard Services, Inc.
, 384 F.2d 
143, 149 (5th Cir. 1967). 
1. Access all areas of the facility, including hard-to-
reach and potentially dangerous areas and work in areas 

from crawl spaces to the roof of the facility.  Job assign-
ments may require working with hazardous equipment 
and/or chemicals. 
2. Work from a standing position and/or walking mo-
tion for extended periods of time. 
3. Climb ladders onto raised areas. 
4. Work from crouching and/or stooping positions for 
extended periods of time. 
5. Tolerate working in both extreme heat and extreme 
cold for extended periods of time. 
6. Wear a tool belt. 
7. No restrictions on lifting or bending. 
 NON-PHYSICAL 
Must Possess: 
1. Extensive knowledge of repair and preventative 
maintenance of facilities equipment. 
2. The perception and awareness of the Company™s fa-
cilities/maintenance policies and goals. 
3. Adequate verbal and written communication skills 
to understand and converse with supervisor and co-
workers regarding job duties. 
 EDUCATION/EXPERIENCE 
Must possess: 
1. High school education or equivalent. 
2. Two years experience as a maintenance technician, 
preferably in a hotel or industrial complex property. 
 CERTIFICATE/LICENSE 
1.Valid non-gaming Sheriff card 
2. Employment eligibility for the United States. 
[R. Exh. 27.] 
Pangello too worked with the tools and spent over 50 percent 
of his time responding to work orders.  Because his position 
description was never adopted by
 Pangallo, it is not probative 
of Pangello™s supervisory status a
nd I assign little weight to it. 
With respect to Pangallo™s st
atus, Respondent called a wit-
ness named Bridgette Tate, who 
was hired on May 28, as an 
engineer on Respondent™s graveyard 
shift.  Fofi told Tate that 
Pangello was the senior watch 
on graveyard and Tate was to 
report to him.  Contrary to Pangallo™s testimony, I find that 
Pangello gave her a tour of th
e hotel when she was hired and 
trained her to reset steam boilers.  Thereafter, Tate who special-
ized in lock repair was pretty much on her own.  Her job as-
signments came mostly from the dispatcher, from work orders 
left over from prior shifts and occasionally from Pangallo.  Tate 
testified that one of Pangello™
s most important duties was his 
responsibility for fire command cente
r in the event of a fire.  
This involved locating any fire, 
calling for assistance, coodinat-
ing of fire fighting activities and 
insuring the safety of affected 
guests. 
C. Analysis and Conclusions 
1. Applicable legal principles 
As the party seeking to prove 
that Leysen and Pangallo were 
supervisors at the time of thei
r terminations, Respondent has 
the burden of proof.  Northwest Florida Legal Services, 320 NLRB 92 fn. 1 (1995).  Section 2(11) of the Act defines a ﬁsu-
pervisorﬂ as:   VICTORIA PARTNERS 61any individual having authority, in the interest of the em-
ployer, to hire, transfer, suspend, lay off, recall, promote, dis-
charge, assign, reward, or discipline other employees, or re-
sponsibly to direct them, or to adjust their grievances, or 
effectively to recommend such action, if in connection with 
the foregoing the exercise of such authority is not merely of a 
routine or clerical nature, but requires the use of independent 
judgment. 
 The first portion of Section 2(11) is
 read in the disjunctive.  The 
possession of any of the powers enumerated there, however, 
confers supervisory status only 
if its exercise ﬁinvolve[s] the 
use of true independent judgment in the employer™s interestﬂ  
Beverly Enterprises v. NLRB
, 661 F.2d 1095, 1098 (6th Cir. 
1981). In Cassis Management Corp.
, 323 NLRB 456 (1997), the 
Board explained, that in enacting Section 2(11), 
 Congress stressed that only persons with ﬁgenuine manage-
ment prerogativesﬂ should be considered supervisors, as op-
posed to ﬁstraw bosses, leadmen,
 . . . and other minor supervi-
sory employees.ﬂ  
Chicago Metallic Corp.
, 273 NLRB 1677, 
1688 (1985).  Additionally, the Board has often held that 
building superintendents were nonsupervisory employees.
6 ________________      6 Hagar Management Corp.
, 313 NLRB 438 (1993); 
J.R.R. Realty Co.
, 273 NLRB 1523 (1985), enfd. 785 
F.2d 46 (2d Cir. 1986); and 
Elias Mallouk Realty Corp., 265 NLRB 1225 (1982) . . . .  
 In Chevron Shipping Co.
, 317 NLRB 379, 380Œ381 (1995), 
the Board stated that it has a dut
y, ﬁnot to construe supervisory 
status too broadly because the 
employee who is deemed a su-
pervisor is denied rights which th
e Act is intented to protect.ﬂ 
As pointed out by the administrative law judge in 
Chicago Metallic Corp.
, 273 NLRB 1677, 1688Œ1689 (1985), affd. rele-
vant part 794 F.2d 527 (9th Cir. 1986): 
 The status of a supervisor under the Act is determined 
by an individual™s duties, not by his title or job classifica-
tion.  It is well settled that an employee cannot be trans-
formed into a supervisor merely by the vesting of a title 
and theoretical power to perform one or more of the enu-
merated functions in Section 2(11) of the Act.  To qualify 
as a supervisor, it is not nece
ssary that an individual pos-
sess all of these powers.  Rather, possession of any one or 

them is sufficient to confer 
supervisory status.  However, 
consistent with the statutory language and legistative in-

tent, it is well recognized that
 Section 2(11)™s disjunctive 
listing of supervisory indicia does not alter the essential 

conjunctive requirement that a supervisor must exercise 
independent judgment in performing the enumerated func-
tions. . . . Thus, the exercise of some supervisory authority 
in a merely routine, clerical
, perfunctory, or sporadic man-
ner does not elevate an employee into the supervisory 

ranks, ﬁthe test must be the significance of his judgment 
and directions.ﬂ  Consequently
, an employee does not be-
come a supervisor merely be
cause he gives some instruc-
tions or minor orders to other employees.  Nor does an 
employee become a supervisor because he has greater 
skills and job responsibilities or more duties than fellow 
employees.  Additiona
lly, the existence of independent 
judgment alone will not suffice for, ﬁthe decisive question 
is whether [the employee has] been found to possess au-
thority to use independent ju
dgment with respect to the 
exercise . . . of some one or more of the specific authori-
ties listed in Section 2(11) of
 the Act.ﬂ  In short, ﬁsome 
kinship to management, some 
empathetic relationship be-
tween employer and employee must exist before the latter 
becomes a supervisor for the former.ﬂ  Moreover, in con-
nection with the authority to recommend actions, Section 
2(11) of the Act requires that the recommendations must 
be effective.  [Citations omitted.] 
 See also 
NLRB v. Lauren Mfg. Co.
, 712 F.2d 245, 247Œ248 (6th 
Cir. 1983), where the court concluded that the disputed em-
ployees were leaders, but not supervisors, because none of the 
functions they performed required 
them to exercise independent 
judgment.  The court also noted, as is true in the instant case, 
the disputed employees did not 
participate in formulating or developing company policy. 
2. Whether Leysen and Pangello 
have been proven to be statu-
tory supervisors 
I begin by comparing Fofi and Hughes, admitted supervisors, 
to Leysen and Pangallo with respect to various factors.
9   Fofi/Hughes Leysen/Pangello 
(and all other 

nonsupervisory 
engineering em-ployees 
Wages Salary 
Hourly 
Overtime 
None Time and one-half 
Life Insurance $15,000 $7,500 Health Insurance 
Same Same Parking 
Special place (Fofi 
only) 
Not applicable 
Seniority 
Not Applicable Names drawn out 
of hat (first group 
hired on March 
18) Work Uniform 
Not Applicable 
Green pants/gray 
shirt Time Clock 
Not Applicable Must punch in and 
out Tool Belt 
Not Applicable 
Carries on job 
  Works with 
Tools Not Applicable 
Certain percent of 
work day, works 
with tools Office Special place 
Central plant of-
fice Used by all 
engineers Management Meetings10 Attended Attended 
(Leysen 
and Pangallo 
only) 
                                                           
 9 Many of these factors are secondary indicia of supervisory status 
and are not dispostive in the absence of evidence indicating the exis-
tence of any one of the primary indicia of such status.  
Chrome Deposit Corp., 323 NLRB 961Œ963 fn. 9 (1997); 
St. Francis Medical Center 
West
, 323 NLRB 1046 (1997). 
10 The routine meetings were held on a daily basis before the day 
shift started and usually discusse
d any work problems which had oc-
curred on the prior shift and the work which needed to be done on the 
coming shift. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 62It is undisputed that Leysen was hired as an ﬁengineerﬂ on 
March 18 at the rate of $20.62 (G.C. Ex. 6).  On April 12, Ley-
sen was still considered an ﬁengineer,ﬂ but he received a pay 
raise to $21 per hour (G.C. Exh. 7).  According to Fofi, once 
Respondent opened for business, Leysen became a central plant 
manager and was introduced not 
only to other employees, but 

to outside contractors as ﬁmanag
er.ﬂ  In fact, on August 26, 
Leysen signed an industrial acci
dent report as supervisor (R. 
Exh. 16).  The inferences which 
may flow from this are rebuttal 
by current employee
11 Rene Alvarez who started with Leysen 
in the engineering department on
 March 18, and testified that 
Leysen never said he was a supervisor, that no one else ever 

described him as a supervisor, and that Alvarez didn™t consider 
him a supervisor (Alvarez had an engineering specialty in water 
treatment and cooling towers and c
onsidered it part of his job to 
know what work needed to be done.).  Alvarez was supported 

by the testimony of two other General Counsel rebuttal wit-
nesses, Curt Beasley and Davi
d Smith, both former Respondent 
employees in the engineering 
department.  Although the three 
employees did not consider Leysen to be their supervisorŠ
Alvarez was told by Fofi that, Leysen was his bossŠthe fact is 
that none of this means very mu
ch.  The subjective perceptions 
of others are not dispostiv
e of supervisory status.  
Blue Star Ready-Mix Concrete
, 305 NLRB 429, 430 (1991).  Moreover, 
as already noted, the terms ﬁsupervisor,ﬂ ﬁcentral plant man-
ager,ﬂ or even ﬁbossﬂ are not conc
lusive since title is in and of 
itself is insufficient to confer supervisory status.  
Davis Super-markets
, 306 NLRB 426, 458 (1992), enfd. 2 F.3d 1162 (D.C. 
Cir. 1993). 
At 30 of its brief, Respondent tenders several arguments in 
support of Leysen™s supervisory st
atus.  First, Leysen allegedly 
effectively recommended two pers
ons, Alvarez and Paul Glass, 
for hire.  Glass did not testify, but it appears that both worked 
for MGM Grand Hotel and were known to Fofi who hired them 
for Respondent.  There is no evidence that Leysen played any 
role in the hiring of Alvarez. 
 Fofi was familar with Alvarez™s 
good work at the MGM Grand, and knew he had received spe-
cial training in water treatmen
t, a speciality needed by Respon-
dent.  Fofi exercised his own judgm
ent to hire Alvarez.  As for 
Glass, Leysen merely told Fofi that Glass might be ameanable 
to leaving MGM Grand to work for Respondent.  This occurred 
in June after Respondent opened, 
in response to Fofi™s question 
directed to several engineers at the time whether anyone knew 
of good engineers.  Leysen told 
Fofi that Glass was interested 
in discussing an engineering position on the day shift.  I find 

the evidence here inadequate to support any conclusion that 
Leysen recommended Glass for hire.  Compare 
Queen Mary
, 317 NLRB 1303 (1995). 
Respondent also argues that Leysen had the authority effec-
tively to recommend that an employee named Suvoski be trans-
ferred as a disciplinary matter. 
 This contention requires some 
background for proper consideration.  A current Respondent 
employee named Edward Suvoski 
was called as a Respondent 
witness.  Now a day-shift lead
 engineer, Suvoski started at 
Respondent in May and at first wo
rked with Leysen in the cen-
tral plant.  According to Suvoski
, Fofi told Suvoski to report to 
Leysen, the supervisor in charge of the central plant.  In July or 
August, Suvoski was transferred from the central plant to the 
hotel/casino by Fofi.  Fofi told Suvoski that he was being trans-
                                                          
                                                           
11 As a current employee, Alvarez is
 entitled to enhanced credibility.  
Penbrook Management, Inc.
, 296 NLRB 1226, 1237 fn. 5 (1989). 
ferred at the request of Leysen who had told Fofi that Suvoski 

was disruptive.  The change in assignment did not result in 
more onerous work, a different shift, or a reduction in pay.  In 
fact, about 1Œ2 months after hi
s transfer, Suvoski™s pay was 
raised from $20.62 to $21.62 and he was made a lead engineer 
(In his new job, Suvoski™s supe
rvisor was Gary Hughes, an 
undisputed statutory supervisor
.).  Suvoski considered the transfer routine (Tr. 254).  Fofi did not consider the transfer 
disciplinary; rather Fofi called it ﬁa transfer to accommodate 
harmony in a work placeﬂ (Tr. p. 404).  Sometime before Su-
voski was transferred, Beasley gave Fofi notice that he was 
leaving.  When Fofi asked why, Beasley said one reason was 
that he had heard Suvoski was 
ﬁtalking bad about me.ﬂ  Fofi 
asked Beasley if he would stay, 
if Fofi transferred Suvoski out 
of the central plant, or Beasley 
could work on a different shift.  
Beasley rejected both offe
rs and left Respondent. 
A second employee named Pelemo
, who did not testify, was 
also transferred by Fofi from central plant to the hotel tower to 
assist with room calls.  Pelemo stayed on the same graveyard 
shift and his salary also remained the same.  Fofi testified that 
he made the transfer after rece
iving information from both Ley-
sen and Pangello that
 Pelemo could not master the computer.  
Pelemo™s inability to learn the computer™s operation resulted in 
more work for other employees in the engineering department. 
I consider this evidence insuffi
cient to establish or even sup-
port supervisory status.  Niether Leysen nor Pangallo was en-
gaged in disciplinary duties, but
 were merely pointing out to 
Fofi, flaws in the work of Suvoski and Pelemo.  See 
Food Mart Eureka
, 323 NLRB 1288 (1997); 
Appollo Construction Co., 322 NLRB 996 (1997).
12 To bolster this part of its argument, Respondent also directs 
my attention to Suvoski™s tes
timony regarding an incident 
where he allegedly was caught between conflicting demands of 
Fofi and Hughes on the one hand and Leysen on the other.  One 
day before his transfer, Suvoski
 was given an assignment by 
Fofi and Hughes which required him to leave the central plan 
area without notifying Leysen, c
ontrary to policy.  When Ley-
sen found out that Suvoski had 
left the area, he allegedly 
scolded Suvoski supposedly saying,
 ﬁthe next time Fofi and 
Hughes tell you to do something,
 tell them to go FŠ them-
selves.ﬂ  Fofi testified that Suvoski reported this insubordina-
tion to him, but Fofi™s reaction was to talk to Leysen about the 

incident, without taking any action (Tr. 418).  Leysen denied 
ever making the remark in question to Suvoski. 
I credit Suvoski™s a
nd Fofi™s account,13 but find it of no 
benefit in establishing Leysen™s 
supervisory authority.  Clearly 
Suvoski knew that he must obey the orders of Fofi and Hughes 

without  telling them to go fŠ th
emselves.  This incident re-
flects Fofi™s tolerance for shop talk and reactions of employees 
under pressure shortly before the 
hotel opened.  At best, this 
evidence shows an isolated and 
infrequent incident of supervi-
 12 Again, I find insufficient evid
ence to prove that Leysen ﬁeffec-
tively recommends,ﬂ i.e., that the 
recommended action 
is taken without independent investigation 
by superiors, not simply that the recommen-
dation is ultimately followed.  
Children™s Farm Home
, 324 NLRB 61 
(1997). 
13 My attention is directed to R. Exh. 8 (p. 30) written by Leysen, 
which reads in the central plant log for May 28, 1996,  
Attn: Ed . . . . 
Stay on Assigned Duties 
as evidence corroborating the testimony of Suvoski and Fofi. 
 VICTORIA PARTNERS 63sion which does not elevate a rank 
and file employee to super-
visor.  Children™s Farm Home, supra; St. Francis Medical Cen-
ter-West, supra, 323 NLRB 1046. 
It is true that Leysen gave 
other employees instructions from 
time to time, but this does not render the instructing employee a 
supervisor for purposes of the Act.  
Stop & Shop Co. v. NLRB
, 548 F.2d 17, 19 (1st Cir. 1977).  Rather, Leysen™s authority 
reflects no more than a more skilled employee advising one less 
skilled.  See 
NLRB v. Magnesium Casting
, 427 F.2d 114, 118 
(1st Cir. 1970), affd. 401 U.S. 137 (1971); 
Adco Electric
, 307 NLRB 1113, 1120 (1992), affd. 6 F.3d 1110, 1117 (5th Cir. 

1993).  Many of the engineers had special skills such as Alva-
rez in water treatment, or Tate as
 a locksmith.  Where this is so 
and management prepares a master schedule based on these 
skills as was done by Fofi in the instant case, assignment of 
daily jobs amounts merely to rou
tine implementation of orders.  
Quadrex Environmental Co.,
 308 NLRB 101 (1992).  See also 
Highland Superstores v. NLRB
, 927 F.2d 918, 921 (6th Cir. 
1991).  In this case job assignment is also affected by the dis-
patcher or even the employees deciding for themselves what 
jobs to perform.  In sum I find insufficient use of independent 
judgment to assign work to establish supervisory status.  Com-
pare Rose Metal Products
, 289 NLRB 1153 (1988).  In addi-tion, Leysen spent little time in checking the work of the other 
engineering employees.  See 
Somerset Welding & Steel, Inc.
, 291 NLRB 913, 914 (1988).  Compare 
Iron Mountain Forge Corp., 278 NLRB 255 (1986). 
Contrary to Respondent™s claim, I find that to the extent Ley-
sen gave orders to other employee
s, which can not be attributed 
to his greater skill as a leadman, he was merely a conduit for 

relaying information from 
Fofi and Hughes.  See Chrome De-posit Corp., supra, 323 NLRB 961.  In part, this was the pur-
pose of the daily meetings which 
have been referred to above. 
In conclusion, I find that Leysen does not ﬁresponsibly di-
rectﬂ the work of other employees.  That is, there is no evidence 
he is answerable for the discharge of a duty or obligation.  See 
NLRB v. KDFW, Inc.
, 790 F.2d 1273, 1278 (5th Cir. 1986).  
Leysen worked the day shift when both Fofi and Hughes were 
either present or reachable by phone.  To the extent, Leysen 
allowed some employees to finish
 a task by working overtime, 
to leave early or come in late, Leysen remained ﬁone of the 
gang who merely gives routine in
structions, with no kinship to 
management.ﬂ  See 
Providence Alaska Medical Center v. 
NLRB, 156 LRRM 2001, 2005 (9th Cir. 1997).  To the extent 
Leysen was permitted to call in outside contractors to perform 
repairs, his authority was circum
scribed by policy.  For exam-
ple, Leysen had more discretion to call in a contractor during 
normal business hours, if the cont
ractor was paid a monthly fee 
to come when called.  Leysen had less discretion to call in any 

contractor during nonbusiness hours because the hourly fees 
charged to Respondent were enor
mous.  Consequently, Leysen 
had to judge the gravity of the em
ergency, e.g., an elevator in 
disrepair during a busy weekend.  I find that Respondent has 
failed to prove that Leysen possessed any primary indicia of 
supervisory authority. 
The evidence to support Pangello™s supervisory status is 
more sparse than for Leysen.  As already noted, Pangallo was 
hired on March 18 for $20.62/hour and received both a shift 
differential (to $20.97) and pay raise for a final pay of 
$21.72/hour at time of termination on July 9 (72 cents per hour 
for lead position).  It is undis
puted that Pangello like Leysen, 
was first hired as an engineer.  Then on June 17, Fofi instituted 
the graveyard shift and Pangallo was made graveyard shift lead 
(or fire watch).  At 39Œ40 of its brief, Respondent makes an 
argument that Pangallo had ﬁseveralﬂ primary indicia of super-
visor status.  I find that he had none.  As to Pangello™s alleged 
authority to recommend the transfer of Pelemo, I have rejected 
that argument above.  
Similarly, I have rejected the argument 
that Pangallo directed the work of other employees and issued 

work assignments.  In fact, on graveyard, employee independ-
ence and freedom from any kind of close supervision is a treas-
ured feature for that otherwise un
desirable shift.  Essentially for 
the reasons stated for Leysen, which reasons apply even more 
here, I find no evidence to prove that Pangello was a statutory 
supervisor during his employment
 with Respondent.  Instead, I 
find he was an employee who work
ed with his tools most of the 
time, responding to work orders
, dispatches, or emergencies 
and having no kinship to management. 
For the reasons stated above, I find that Respondent has 
failed to prove that Leysen a
nd Pangallo were statutory super-
visors during all times material to
 this case.  Accordingly, as 
stipulated by Respondent both di
scriminatees were terminated, because they engaged in protected concerted activities in viola-
tion of Section 8(a)(1) and (3) of the Act.  As further stipulated 
by the parties, on or about July
 9, Respondent violated Section 
8(a)(1) of the Act when Jacqueline DeRoode, Respondent™s 
human relations director, who di
d not testify, interrogated em-
ployees Leysen and Pangello about their union membership, 
activities, and sympathies and the union membership, activities, 
and sympathies of other employees (par. 6(a) of complaint).  I 
further find that Respondent violat
ed Section 8(a)(1) of the Act when DeRoode created the 
impression among Respondent™s employees that their union activities were under surveillance by 
Respondent (par. 6(b) of complaint). 
3. Whether the General Counsel proved certain additional vio-
lations of Section 8(a)(1) of the Act
 Before the hearing began, the General Counsel amended the 
complaint to add new paragraph 5(h) which reads, ﬁAbout July 
10, 1996, the Respondent issued 
final warning disciplinary 
notices to Jerry Council and Gary Brickey for violation of [Re-
spondent™s] Employee Handbook Rules 21 [no distribution] and 
24 [no soliciting, procuring or engaging in any immoral acts on 
the premises]ﬂ (G.C. Exh. 3.) 
 Neither Council nor Brickey 
testified.  As mentioned above,
 Respondent elected to present 
no further evidence with respect to the amendment. 
When the issue of the Genera
l Counsel™s amendment to the 
complaint was first raised at 
hearing, Respondent objected in 
part on the grounds there was no underlying charge to support 

the allegations (Tr. 19Œ21).  This contention was renewed in the 
Amended Answer and supplemented with a number of other 
ﬁAffirmative Defenses.ﬂ  Other than the argument that the two 
alleged discriminatees are statut
ory supervisors, the other af-
firmative defenses have not been
 briefed.  Under these circum-
stances, the questions presented are waived.  Cf. 
Local 137 v. 
Food Employers Council, 126 LRRM 2223, 2225 fn. 2 (9th Cir. 1987); FTC v. World Travel Vacation Brokers, Inc.
, 861 F.2d 
1020, 1025Œ1026 (7th Cir. 1988); 
Carducci v. Regan
, 714 F.2d 
171, 177 (D.C. Cir. 1988). 
With respect to Respondent™s 
terse comment at hearing, 
about the amendment lacking an
 underlying charge, I find that 
under the authority of 
Nickels Bakery
, 296 NLRB 927 (1989) 
the amended allegations of the complaint are sufficiently re-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 64lated to the underlying charge 
and, therefore, Respondent™s objection lacks merit. 
The evidence shows that Council and Brickey were hired by 
Respondent as engineers on or about June 17 and 24, respec-
tively (G.C. Exhs., 9, 10, and 11)
.  Subsequent to their hire, 
both received disciplinary notices from DeRoode for violations 
of rules 21 and 24 of the employee handbook (G.C. Exhs. 12, 
13).  The handbook is in the record (G.C. Exh. 16), and at page 
21 the rules reads as follows: 
 #21 Unauthorized posting, distribution, sale or circula-
tion of any written materials 
in working areas of unauthor-ized sale of anything while on the premises.  (See section 
entitled ﬁNo Solicitation Policy.ﬂ) 
#24 Soliciting, procuring or engaging in any immoral 
acts on the premises. 
 The disciplinary notices apparently were based on written 
witness statements from Respondent employees Thomas Chea-
sar and Steve Harris, neither of 
whom testified, as taken by 
DeRoode and Fofi on July 9.  In
 the first statement (G.C. Exh. 
14), DeRoode asked Cheasar if any Respondent supervisor 
talked to him about joining a union or related issues.  Cheasar 
told DeRoode that he overheard
 Pangallo in the engineering office on Respondent™s premises te
ll Brickey that if he signed a 
card and joined the Union, Brickey wouldn™t have to worry 
about being paid double-time for the holiday.  Pangallo added 
that he felt everyone should sign a card.
14 A second statement was provided by Respondent employee 
Steve Harris (G.C. Exh. 15).  In that statement Harris told 

DeRoode that in the engineering office during work hours ei-
ther Pangello or Council or both asked him to sign a union card.  
As a result of the interrogations of Cheasar and Harris, Council 
and Brickey received the discipli
nary notices referred to above. 
The General Counsel contends 
that Respondent violated Sec-
tion 8(a)(1) of the Act both by the interrogations of Cheasar and 
Harris and the resulting discipli
nary notices to Council and 
Brickey on July 10. 
I agree with the General Counsel that asking an employee 
about his own union activities or 
the union activities of others is 
unlawful.  Rossmore House, 269 NLRB 1176, 1177 (1984), 
enfd. sub. nom. Hotel Employees Union Local 11 v. NLRB
, 760 
F.2d 1006 (9th Cir. 1985).  More specifically, asking about the 
signing of union cards by the employee or by other employees 
is unlawful.  
Direct Transit, Inc.
, 309 NLRB 629, 632 (1992). 
At pages 52Œ53 of its brief, Respondent contends that the in-
terrogations of its employees 
Chesar and Harris were non-
coercive; further that Respondent gave a valid 
Johnnie™s Poul-
try warning (146 NLRB 770 (1964), enfd. denied 344 F.2d 617 
(9th Cir. 1965)).  Finding it unnecessary to consider any 
John-nie™s Poultry issue, I reject Respondent™s argument and find 
that the two interrogations in issue were coercive.  Both 
employees were told that Resp
ondent was investigating super-
visory conduct of Pangallo.  I 
have found that Pangello was not a supervisor so Respondent had no right under the law to be 
asking about the union activities of employee Pangallo.  
Whether or not Respondent™s o
fficials DeRoode and Fofi be-lieved that Pangello was a supervisor is no defense.  
Answering,                                                           
                                                           
14 In an attached handwritten stat
ement Cheasar wrote that the con-
versation referred to occurred during 
ﬁwork hours.™  Cheasar also wrote 
that he overheard Council discussing the signing of union cards with 
other employees, in the s
hop, but before clocking in. 
Inc., 215 NLRB 688, 689 (1974).  But see 
Cato Show Printing 
Co., 219 NLRB 739, 740 (1975).
15 I also find it is unnecessary for me to cite and discuss such 
authorities as 
Our Way, Inc., 268 NLRB 394 (1983), or 
Hil-ton™s Environmental, Inc., 320 NLRB 437 (1995), as urged by 
General Counsel (Br. 37).  The si
mple fact is that Brickey and 
Council were disciplined (G.C. Exh. 12, 13) based on the un-
lawful and coercive interrogations of Cheasar and Harris.  This 
discipline is therefore ﬁ
fruit of the poisonous trueﬂ16 and cannot stand as both notices violate Sec
tion 8(a)(1) and (3) of the Act as alleged. 
CONCLUSIONS OF LAW 
1. The Respondent, Victoria Pa
rtners, A Partnership of Mi-
rage Resorts, Inc. and Circus 
Circus Enterprises, Inc. d/b/a 
Monte Carlo Resort & Casino, is an employer engaged in 

commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
2. The Union, International Union of Operating Engineers, 
Local 501, AFLŒCIO, is a labor 
organization within the mean-
ing of Section 2(5) of the Act. 
3. For all times material to this case, Paul Leysen and Vicent 
Pangallo were not proven to be statutory supervisors pursuant 
to Section 2(11) of the Act. 
4. Respondent violated Section 8(a)(1) and (3) of the Act by 
discharging Leysen and Pangello because of their protected 

concerted activities; 
5. Respondent violated Section 8(a)(1) of the Act by unlaw-
fully interrogating employees about
 their union activities or the union activities of other empl
oyees; and violated Section 
8(a)(1) and (3) of the Act by 
issuing disciplinary notices to 
employees based on informatio
n obtained from the unlawful 
interrogation of the other employees. 
6. The above unfair labor prac
tices are unfair labor practices 
affecting commerce within the m
eaning of Section 2(6) and (7) 
of the Act. REMEDY Having found that the Respondent
 has engaged in unfair la-
bor practices, I shall recommend that it be ordered to cease and 

desist therefrom and that it take certain affirmative action de-
signed to effectuate the policies of the Act. 
I shall recommend that Respondent offer Paul Leysen and 
Vincent Pangallo full and immediate reinstatement to the posi-
tions they would have held but for their unlawful discharges.  If 
their jobs no longer exist, Paul
 Leysen and Vincent Pangello 
are to be reinstated to substa
ntially equivalent positions, with-
out prejudice to their seniority or
 other rights and privileges.  
Further, Respondent shall be directed to make Paul Leysen and 
Vincent Pangallo whole for any and all loss of earnings and 
other rights, benefits, and privileges of employment they may 
have suffered by reason of Respondent™s discrimination against 
them, with interest.  Backpay shall be computed in the manner 
 15 In 
Harvey™s Resort Hotel, 271 NLRB 306, 307 fn. 12 (1984), the 
Board declined to consider whether the precedents on the issue in ques-
tion were conflicting. 
16 Cf. Brown v. Illinois, 422 U.S. 590, 597Œ600 (1975).  In a criminal 
law context, court cited Id. at 598Œ599, 
Nardone v. U.S.
, 308 U.S. 338, 
341 for the issue ﬁgranting establishment of the primary illegality, 
[whether] the evidence to which instant objection is made has been 
come at by exploitation of that ille
gality or instead by means suffi-
ciently distinguishable to be purged of the primary taint.ﬂ  I find in the 

instant case, no purge of the primary taint. 
 VICTORIA PARTNERS 65set forth in F. W. Woolworth Co.
, 90 NLRB 289 (1950), with 
interest as provided in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987).  See also Florida Steel Corp., 231 NLRB 651 (1971), and 
Isis Plumbing Co.
, 139 NLRB 716 (1962). 
Respondent shall also be required to expunge any and all 
references to the unlawful discharges of Leysen and Pangello 
and to also expunge the unlawful 
disciplinary notices dated July 
1996 issued to Gary Brickey and Jerry Council from their files 
and notify all of them in writing 
that this has been done and that 
the unlawful discharges and disc
iplinary notices will not be the 
basis for any adverse action against any of them in the future.  
Sterling Sugars
, 261 NLRB 472 (1982). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
17 ORDER The Respondent, Victoria Partne
rs, A Partnership of Mirage 
Resorts, Inc. and Circus Circus
 Enterprises, Inc. d/b/a Monte 
Carlo Resort & Casino, Las Vegas, Nevada, its officers, agents, 

and representatives, shall 
1. Cease and desist from 
(a) Discharging employees in order to discourage union ac-
tivities. 
(b) Unlawfully and coercively
 interrogating employees about 
their own union activities or th
e union activities of other em-
ployees. 
(c) Issuing written warnings to employees based on informa-
tion obtained from coercive and unlawful interrogations of 
other employees. 
(d) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirmativ
e actions necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer imme-
diate and full restatement to Paul Leysen and Vincent Pangallo 
to the positions they would have held, but for their unlawful 
discharges.  If their jobs no longer exist, Leysen and Pangello 
are to be reinstated to substan
tially equivalent positions without 
prejudice to their seniority or other rights and privileges. 
(b) Make whole Leysen and Pangallo for any and all losses 
incurred as a result of Respondent™s unlawful discharges of 
                                                          
                                                           
17 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 

waived for all purposes. 
them, with interest, as provided in the remedy section of the 
decision. 
(c) Within 14 days from the date of this Order, expunge from 
its files any and all references to the discharges of Leysen and 
Pangello and notify them in writing that this has been done and 
that Respondent™s discharge of 
them will not be used against 
them in any future personnel actions. 
(d) Also, within 14 days from the date of this Order, expunge 
from its files any and all references to the disciplinary warnings 
issued in July 1996 to Gary Brickey and to Jerry Council and 
notify them in writing that this has been done and that these 
disciplinary notices will not be used against them in any future 
personnel action. 
(e) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of bakpay due. 
(f) Within 14 days after service by
 the Region, post at its fa-
cility in Las Vegas, Nevada, 
copies of the attached notice 
marked ﬁAppendix.ﬂ
18  Copies of the notice, on forms provided 
by the Regional Director for Re
gion 28, after being signed by 
the Respondent™s authorized representative, shall be posted by 

the Respondent and maintained for 60 consecutive days in con-
spicuous places including all places
 where notices to employees 
are customarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that the no
tices are not altered, defaced, 
or covered by any other material.  In the event that, during the 
pendency of these proceedings, 
the Respondent has gone out of 
business or closed the facility
 involved in these proceedings, 
the Respondent shall duplicate and 
mail, at its own expense, a 
copy of the notice to all current employees and former employ-
ees employed by the Respondent at any time since July 1996. 
(g) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
  18 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted By Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 